DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 11, 2021 has been entered.
Response to Arguments
Applicant's arguments filed August 11, 2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument that Yee does not disclose suture (68) extending from any handle assembly, as set forth in the rejection below, the claim requires that the suture extend from a position at the handle assembly, and since pusher 46 can be considered part of the handle assembly since it can be manipulated forward and backward, the suture extends from a position at the distal end of handle assembly 46, in figure 3c. Furthermore, the limitation “extends from a position” is sufficiently broad to encompass a direction with which the suture extends in a longitudinal direction distally from a position of the handle that is proximal thereof, it does not require a direct extension therefrom. Therefore, applicant’s argument is not persuasive. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 32-36  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yee (US 20020029076).
Regarding claim 32, Yee discloses a delivery device for delivering a stented prosthesis to a target site; the delivery device comprising: at least one elongate tension member (68)  that can compressively retain the stented prosthesis (44) to the delivery device (figure 3C);   a handle assembly (46, pusher can be considered part of the handle assembly since it can be manipulated forward and backward); and a shaft assembly (42) extending from the handle assembly (paragraph 0037, handle), the shaft assembly having a blade lumen (lumen in shaft 42, figure 3C)  and a cutting assembly (70) positioned within the blade lumen; wherein the cutting assembly includes a blade that is configured to selectively sever the at least one 
Regarding claim 33, Yee discloses all of the limitations set forth in claim 32, wherein each of the at least one elongate tension member (68) includes a first end and a second end, wherein the first and second ends are attached to the handle assembly at the handle assembly (all of the components of the device are attached, and the claim does not require direct attachment of the first and second ends to the handle assembly, therefore, the attachment of the first and second ends are at the handle assembly via the shaft 42).  
Regarding claim 34, Yee discloses all of the limitations set forth in claim 33, wherein each of the at least one elongate tension member extends through two spaced apart lumens of the shaft assembly (spaced apart lumens 74, figure 3C).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Yee (US 20020029076) as applied to claim 32, and further in view of Styrc et al (US 8109986).
Regarding claim 35, Yee discloses all of the limitations set forth in claims 1, 32, 37, wherein the cutting assembly includes a cutting blade (paragraph 0030, sharpened hypotube) and further discloses other suture configurations may be used to anchor the graft to the stent sheath and to cut the suture upon deployment. Instead of the suture being tied through a pair of tie holes, 72, the suture connection point to stent sheath 42 may comprise any type of connection known in the art (paragraph 0031). Yee does not specifically disclose a loop positioned around each of the at least one elongate tension members that is configured to draw the elongate tension members toward to the cutting blade. However, Styrc discloses a device for inserting a radially expandable implant, wherein the device comprises a suture (72) for retaining an expandable stent, wherein the suture connection point to the stent sheath comprises a cord (94A, 94B) looped around the elongate tension member configured to engage the elongate tension members and form a tightening loop of adjustable size in which the 
Regarding claim 36, Yee in view of Styrc teaches all of the limitations set forth in claims 11, 35, 38, wherein proximal movement of the loop would simultaneously positions would position the at least one elongate tension member proximate the blade lumen and the loop is at least partially positioned within the shaft assembly and a loop lumen (74) (portion of loop tied to stent would be within shaft assembly and portion tied to shaft would be within loop lumen 74). 
Allowable Subject Matter
Claims  1, 4, 9, 12, 19, 21, 27, 28, 29, 30, 3137, 38, 39 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The claims are allowable for the reasons set forth in applicant’s remarks dated 8/11/2021 with respect to claims 1 and 37 .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH TIEU DANG whose telephone number is (571)270-3221.  The examiner can normally be reached on Monday-Thursday (9am-4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANH T DANG/Primary Examiner, Art Unit 3771